Citation Nr: 1411959	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement a rating in excess of 60 percent for residuals of a shell fragment wound of the left eye with aphakia, cataracts, and diabetic retinopathy of the right eye, from April 24, 2007, to May 14, 2007, and in excess of 70 percent as of May 15, 2007, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted an increased 60 percent rating for the disability on appeal. 

In April 2012, the Board remanded this matter for additional development.

In a January 2013 rating decision, the RO continued the 60 percent rating for the Veteran's eye disability for the period from April 24, 2007 to May 14, 2007, and granted a higher 70 percent rating, effective May 15, 2007.  The Board notes that because the assigned ratings of the Veteran's service-connected eye disability do not represent the maximum ratings available, the claim remains in appellate status. AB v. Brown, 6 Vet. App. 35 (1993).   In addition, entitlement to automobile and adaptive equipment was established.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Pursuant to the Board's remand instructions, the Veteran was provided a VA eye examination in May 2012.  At that time, the VA examiner opined that the Veteran's eye conditions impacted his ability to work.  The Veteran did not meet the legal requirements for a driver's license.   The examiner concluded that the Veteran would be limited in an occupation requiring normal vision.  That conclusions by the May 2012 VA examiner raises the issue of whether the Veteran is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013).

The Board is precluded from assigning an extraschedular rating in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  In light of the May 2012 VA examiner's conclusions, the Board finds that referral is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an increased rating for residuals of a shell fragment wound of the left eye with aphakia, cataracts, and diabetic retinopathy of the right eye, on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2013).

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


